                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                EASTERN DIVISION

  PETER V. SOUMPHONPHAKDY,

  Plaintiff,
                                                     Case No. 2:20-cv-00507-WED
  v.

  ASPIRE FEDERAL CREDIT UNION
  and EQUIFAX INFORMATION
  SERVICES LLC,

  Defendants.

                                 NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that PETER V. SOUMPHONPHAKDY (the “Plaintiff”) and

EQUIFAX INFORMATION SERVICES LLC (the “Defendant”), hereby notify the Court the

parties have reached settlement, and are in process of completing the settlement agreement and

filing dismissal papers. The parties anticipate filing dismissal papers within 45 days.

DATED: May 29, 2020                                          Respectfully submitted,

                                                             PETER V.SOUMPHONPHAKDY

                                                             By: /s/ Mohammed Badwan
                                                             Mohammed Badwan
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8180
                                                             mbadwan@sulaimanlaw.com
